Citation Nr: 1504348	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-01 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for right great toe, status post fusion of the interphalangeal joint.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in August 2013, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

In November 2012, the Veteran requested a hearing before the Board.  He was scheduled to testify at a January 2015 Board videoconference hearing, but without explanation did not appear.  His request for a hearing before the Board is thus deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

The Veteran's right great toe, status post fusion of the interphalangeal joint, is manifest by adverse symptomatology that equates to a moderate foot injury, taking into account the Veteran's complaints of pain.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for right great toe, status post fusion of the interphalangeal joint, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 
      
Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The claim for an increased rating for the service-connected right great toe, status post fusion of the interphalangeal joint, arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records and VA treatment records.  The Veteran had a VA examination in May 2012.  Findings from the examination report are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Increased Evaluation

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right great toe, status post fusion of the interphalangeal joint, was rated by analogy to Diagnostic Code 5281, which provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus.  A Note to Diagnostic Code 5281 provides that the rating for hallux rigidus is not to be combined with claw foot ratings.  Diagnostic Code 5280 provides that severe unilateral hallux valgus, if equivalent to amputation of great toe, is to be rated 10 percent disabling.  38 C.F.R. § 4.71a (2014). 

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling.  Moderately severe residuals of foot injuries are rated 20 percent disabling and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a (2014).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592; see also VAOPGPREC 9-98 (A foot injury evaluated under Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45.).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

At June 2008 VA podiatry treatment, the Veteran reported that pain shot from the fused joint of the great right toe to the top of the foot.  It was worse with standing and walking.  X-rays showed that the fused hallux interphalangeal joint was in good anatomical alignment with the pin intact in the bone and not into the soft tissue.  The podiatrist recommended extra depth shoes.  At August 2008 VA immunology clinic treatment, the Veteran reported that his right great toe was painful.  December 2008 and February 2009 VA podiatry treatment notes state that the pain was transferring from the fused great toe joint to the next proximal joint.

The Veteran had a VA examination in January 2009 at which he reported being unable to stand or walk for greater than 15 minutes at a time, which impeded his ability to function in his job as a television station master controller.  The pain was severe and sharp.  It began after standing for greater than 15 minutes or when applying pressure to the great right toe, such as when driving.  The pain was rated from 4-5 to 8 out of 10 with prolonged standing or pressure.  It was intermittent and resolved by not bearing weight or putting pressure on the toe and rest.  Corrective orthotics helped to a mild degree, and the Veteran took Advil on occasion for the pain.  On examination there was no edema, weakness or instability.  The functional limitation when standing or walking was pain.  The shoes suggested normal weight bearing, and a callus indicated that the most likely abnormal weight bearing was on the right large toe.  There was no discomfort or difficulty, effusion, edema, erythema, tenderness, palpable deformities, or instability with range of motion testing.

The Veteran had another VA examination in May 2012 at which he was noted to have a diagnosis of hallux rigidus and fusion of the interphalangeal joint.  He said that there was increased sharp pain with walking and prolonged standing.  The Veteran occasionally wore orthopedic shoes.  Imaging studies of the feet were noted to not have abnormal findings.  There was no evidence of degenerative arthritis spurring, acute fracture, dislocation, or bony destructive lesion.  In addition, there was no plantar heel spur or appreciable change from May 2008.  The fixation pin was noted in the right first interphalangeal joint with solid bony fusion.  The examiner felt that the right great toe did not impact the Veteran's ability to work and that there were mild functional limitations.

The Veteran wrote on his January 2011 VA Form 9 that he had pain in his foot on a daily basis.  

The Board finds that the evidence establishes functional loss described in Mitchell; namely decreased endurance and pain on movement that affect walking, standing, and weight-bearing.  VA regulations state, "It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Here, the Veteran has a service-connected painful joint due to healed injury and is entitled to the minimum compensable rating for right great toe.

The General Rating Formula does not contain a Diagnostic Code that specifically rates the right great toe, status post fusion of the interphalangeal joint.  However, rating by analogy, Diagnostic Code 5284 addresses "Foot injuries, other."  The minimum compensable rating under this Diagnostic Code is 10 percent for moderate injury.  Thus, the Board finds that the Veteran's right great toe, status post fusion of the interphalangeal joint, has been productive of functional loss due to pain after healed injury and a 10 percent rating is warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra; Burton, supra.

Conversely, the Board does not find that a higher rating of 20 or 30 percent is warranted under Diagnostic Code 5284 for moderately severe or severe foot injuries.  At the January 2009 VA examination there was no discomfort or difficulty, effusion, edema, erythema, tenderness, palpable deformities, or instability with range of motion testing.  The May 2012 VA examiner felt that there were mild functional limitations.  The record does not show that the right great toe, status post fusion of the interphalangeal joint, causes more than a moderate disability.  

The Board has also considered whether the Veteran may be entitled to a higher rating under another Diagnostic Code.  Diagnostic Codes 5276-5284 govern foot injuries.  Of these Diagnostic Codes, only 5276, 5278, and 5283 provide ratings in excess of 10 percent.  

Diagnostic Code 5276 addresses flatfoot.  There is no history or evidence of flatfoot, and a rating in excess of 10 percent under this code requires severe symptoms such as marked pronation or abduction of the foot, pain on manipulation, swelling on use, and characteristic callosities.  The record does not show marked pronation or abduction of the foot and swelling on use.  Thus, an evaluation greater than 10 percent is not warranted under Diagnostic Code 5276.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5283 addresses the malunion or nonunion of the tarsal and metatarsal bones.  While the Veteran underwent fusion of the interphalangeal joint of the great right toe, the tarsal and metatarsal bones were not and are not affected.  A rating in excess of 10 percent under this code requires moderately severe or severe malunion or nonunion.  The Veteran's deformed toe joint does not produce  these symptoms.  Thus, an evaluation greater than 10 percent is not warranted under Diagnostic Code 5283.  See 38 C.F.R. § 4.71a.

Finally, Diagnostic Codes 5170-5173 address amputation of the toes, with Diagnostic Code 5171 considering the amputation of a single great toe.  However, this Diagnostic Code provides a higher rating of 30 percent only for removal of metatarsal head.  The Board does not find that the Veteran's disability is analogous to the amputation of the great toe with removal of metatarsal head.  In this respect, the Veteran still has use of his great toe.  See 38 C.F.R. § 4.71a.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's service connected right great toe, status post fusion of the interphalangeal joint, and medial scar, interphalangeal joint, right great toe.  The right great toe, status post fusion of the interphalangeal joint, is productive of functional loss due to pain.  This is contemplated in the rating criteria, and additional functional effects of painful motion of the right great toe, including flare-ups, are contemplated in the current 10 percent evaluation under DeLuca. The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.  

The Board need not determine whether a total disability rating based on individual unemployability (TDIU) is warranted as set out in Rice v. Shinseki, 22 Vet. App. 447 (2009), since the Veteran said at the May 2012 VA examination that he was working as master controller at a television station.  While the record shows that there may be some interference with this job due to service-connected disabilities, there is no cogent evidence of unemployability, and further consideration of a TDIU is not warranted.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected right great toe, status post fusion of the interphalangeal joint, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 


ORDER

An initial evaluation of 10 percent rating for right great toe, status post fusion of the interphalangeal joint, is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


